
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 698
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Jones submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the fatal crash of an MV–22 aircraft on April 8, 2000, in
		  Marana, Arizona, was not a result of aircrew human factors or pilot
		  error.
	
	
		Whereas an MV–22 aircraft crashed on April 8, 2000, in
			 Marana, Arizona, killing the pilot, Lieutenant Colonel John A. Brow, the
			 co-pilot, Major Brooks S. Gruber, and 17 other Marines aboard the
			 aircraft;
		Whereas Lieutenant Colonel Brow and Major Gruber possessed
			 excellent and unassailable records throughout their careers in the United
			 States Marine Corps and gave their lives for the United States and the Marine
			 Corps in the crash on April 8, 2000;
		Whereas after the accident Lieutenant Colonel Brow’s
			 commanding officer described him as a highly regarded pilot, both in the
			 C–130 and MV–22, and his expertise and recommendations lent a great deal to the
			 MV–22 program.;
		Whereas after the accident Major Gruber’s commanding
			 officer described him as a very highly regarded pilot, both in the
			 CH–53E and MV–22, whose work with special operations gave unique insight to the
			 MV–22 program.;
		Whereas numerous reviews and investigations following the
			 accident document that the pilots of the aircraft involved in the accident were
			 not provided with the necessary and critical knowledge of the potential for
			 sudden loss of controlled flight in the MV–22 following Vortex Ring State (VRS)
			 onset or the training to recognize, avoid, or recover from the extreme dangers
			 of VRS in the MV–22;
		Whereas after the accident Naval Air Systems Command
			 called for a thorough investigative flight test program to find the MV–22’s
			 boundaries of VRS, characterize its handling qualities, and establish the basis
			 for a new flight limitation, new pilot procedures, and a cockpit warning
			 system, if warranted;
		Whereas, as a result of testing following the fatal
			 accident, a visual and aural cockpit warning system was developed to alert the
			 aircrew when the aircraft exceeded the Naval Air Training and Operating
			 Procedures Standardization (NATOPS) flight manual’s rate-of-descent
			 limit;
		Whereas, on July 27, 2000, the Marine Corps announced in a
			 press release that a combination of human factors caused the
			 April 8, 2000, crash, stating that deviations from the scheduled flight
			 plan, an unexpected tailwind and the pilot’s extremely rapid rate of descent
			 into the landing zone created conditions that led to the
			 accident.;
		Whereas the press release also stated the although
			 the report stops short of specifying pilot error as a cause, it notes that the
			 pilot of the ill-fated aircraft significantly exceeded the rate of descent
			 established by regulations for safe flight.;
		Whereas the press release issued by the Marine Corps also
			 quoted Commandant General James L. Jones as saying that the tragedy is
			 that these were all good Marines joined in a challenging mission.
			 Unfortunately, the pilots' drive to accomplish that mission appears to have
			 been the fatal factor.;
		Whereas the language of the press release is damaging and
			 inaccurate because, at the time of the crash, adequate testing of the MV–22 in
			 the High Rate of Descent (HROD) and the VRS regimes had not been conducted, the
			 MV–22 did not have a VRS warning system, and the pilots did not have adequate
			 knowledge of the potential for sudden loss of controlled flight in the MV–22
			 following VRS onset or the training to recognize, avoid, or recover from the
			 extreme dangers of VRS in the MV–22;
		Whereas according to the investigation conducted pursuant
			 to the Judge Advocate General Manual (JAGMAN investigation), on April 8, 2000,
			 Lieutenant Colonel Brow and Major Gruber were participating in an Operational
			 Evaluation (OPEVAL) to determine the operational effectiveness and suitability
			 of the MV–22 and to continue tactics development to support the promulgation of
			 an Operational Tactics Guide;
		Whereas an OPEVAL is to be conducted under realistic
			 scenarios in day, night, and adverse weather;
		Whereas the OPEVAL of April 8, 2000, called for a
			 long-range night Non-combatant Evacuation Operation exercise involving the
			 insertion of a security and processing unit;
		Whereas, according to the Comptroller General, the
			 Operational Test and Evaluation Force’s MV–22 report on the OPEVAL indicated
			 that the MV–22 Naval Air Training and Operating Procedures
			 Standardization (NATOPS) manual lacked adequate content, accuracy, and clarity
			 at the time of the accident. Additionally, because of incomplete developmental
			 testing in the High Rate of Descent (HROD) regime, there was insufficient
			 explanatory or emphatic text to warn pilots of hazards of operating in this
			 area. The flight simulator did not replicate this loss of controlled flight
			 regime.;
		Whereas the preliminary NATOPS manual and MV–22 ground
			 school syllabus provided insufficient guidance or warning as to high rate of
			 descent airspeed conditions and the potential consequences of a rapid rate of
			 descent;
		Whereas the officer conducting the JAGMAN investigation
			 stated that The fact that this aircraft not only found itself in a
			 Vortex Ring State condition with no apparent warning to the aircrew, but also
			 departed controlled flight is particularly concerning.;
		Whereas, based on this evidence, it is clear that the
			 pilots of the aircraft involved in the accident on April 8, 2000, did not have
			 the knowledge, warning systems, or training needed to avoid or recover from VRS
			 onset at the time of the accident;
		Whereas, on December 15, 2000, after a second crash of a
			 MV–22 aircraft that year, then-Secretary of Defense Bill Cohen determined that
			 the accident history of the MV–22 aircraft and other testing issues required an
			 independent, high-level review of the program and therefore established a Blue
			 Ribbon Panel to review the safety of the MV–22 aircraft and to recommend
			 corrective actions;
		Whereas the Blue Ribbon Panel was briefed by the
			 Comptroller General and the contents of this brief were incorporated into a
			 subsequent Comptroller General report which cited concerns about the adequacy
			 of development tests conducted prior to the MV–22 aircraft entering the
			 operational test and evaluation phase, in particular that such developmental
			 testing was deleted, deferred, or simulated in order to meet cost and scheduled
			 goals;
		Whereas the original plan to test the flying qualities of
			 the flight control system of the MV–22, including various rates of descent,
			 speeds, and weights, would have provided considerable knowledge of the MV–22
			 flight qualities especially in areas related to the sudden loss of controlled
			 flight following VRS onset;
		Whereas, to meet cost and schedule targets, the actual
			 testing of the MV–22 conducted was less than a third of the testing originally
			 planned;
		Whereas the MV–22 pilots involved in the accident did not
			 understand the optimum use of nacelle tilt to recover from VRS onset;
		Whereas additional HROD and VRS developmental testing
			 could have prevented the tragic accident on April 8, 2000, in Marana, Arizona,
			 by providing the pilots the knowledge and training to either avoid or recover
			 from VRS;
		Whereas the Comptroller General report also revealed that
			 the Director, Operational Test & Evaluation of the Department of Defense
			 stated that while the possible existence of VRS in the MV–22 was known
			 when flight limits for OPEVAL were established, the unusual attitude following
			 entry into VRS was not expected and thus, the first indication
			 the pilot may receive that he has encountered this difficulty is when the
			 aircraft initiated an uncommanded, uncontrollable roll.; and
		Whereas Lieutenant Colonel Brow and Major Gruber and their
			 families are dishonored by the assertion that the aircrew was in any way
			 responsible for this fatal accident: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the fatal crash of
			 an MV–22 on April 8, 2000, in Marana, Arizona, was not a result of aircrew
			 human factors or pilot error that can be attributed to the late Lieutenant
			 Colonel John A. Brow or the late Major Brooks S. Gruber who performed their
			 duties as United States Marine Corps aviators competently and
			 professionally;
			(2)the fatal factor in the crash of an MV–22
			 on April 8, 2000, was the aircraft’s lack of a Vortex Ring State (VRS) warning
			 system and the failure to provide the pilots with the necessary and critical
			 knowledge and training regarding the extreme dangers of VRS onset in the
			 MV–22;
			(3)because of inadequate High Rate of Descent
			 (HROD) and VRS developmental testing, the pilots of the MV–22 involved in the
			 accident on April 8, 2000, were not trained or able to recognize, avoid, or
			 recover from VRS onset in the MV–22; and
			(4)had adequate HROD
			 and VRS developmental testing been conducted prior to the Operational
			 Evaluation of April 8, 2000, and had a VRS warning system been installed in the
			 aircraft, Lieutenant Colonel Brow and Major Gruber would have been better able
			 to avoid or recover from VRS.
			
